Case 1:20-cr-00025-SPW Document 67 Filed 07/07/20 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

 

BILLINGS DIVISION
UNITED STATES OF AMERICA,
Case No. CR 20-25-BLG-SPW-03

Plaintiff,

VS.
ORDER

MARIO JUAN DRAKE,

Defendant.

 

 

Defendant, Mario Juan Drake, filed a Motion to Transport Defendant to the
Yellowstone County Detention Facility (Doc. 63). This Court has since been advised
that Defendant is being transferred to YCDF by the U.S. Marshals Service.
Therefore,

IT IS HEREBY ORDERED that the Defendant’s Motion (Doc. 63) is
DENIED as moot.

DATED this 7” day of July, 2020.

Lew phen.

‘SUSAN P. WATTERS
UNITED STATES DISTRICT JUDGE
